DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0100794A1) (hereafter Wu) in view of Collins et al. (US 2018/0147646A1) (hereafter Collins).
With respect to claim 1, Wu teaches a method for fusing a solder material depositing with laser energy, in which laser radiation emitted from a laser source is applied to the solder material deposit in a first application phase (lower intensity) with a laser device and laser radiation emitted from the laser source is applied to the solder material deposit in a second application phase (higher intensity) with the laser device, and the laser in the first application has a lower laser power than the laser in the second application so that the energy is input into 
Wu teaches that the lower and higher intensity laser beams come from a single laser source (paragraph 28), and does not explicitly teach that that the first application and second application phases are completed with first and second laser source and devices.  
However, Collins teaches utilizing a first laser source with a first laser device and a second laser source with a second laser device (paragraphs 21-23; and claim 6), said first laser source having a lower laser power than the second laser source (claims 13-15).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize separate first and second laser sources/device as taught by Collins to perform the lower laser intensity and higher laser intensity processes of Wu so that each laser process is reliably performed with a separate laser beam of the desired intensity.
With respect to claim 3, Wu teaches wherein during the second application phase, the temperature of the solder material deposit is measured with the temperature sensor, and the second application phase is terminated depending on the temperature of the solder material deposit (paragraphs 6-7, 12-13, and 21-27).
With respect to claim 4, Wu teaches wherein the switching temperature is chosen depending on the properties of the solder material (paragraphs 13 and 17, 21, 23)

With respect to claim 6, Wu teaches a laser arrangement for applying laser energy to a solder material deposit formed as a solder ball (the underlined portion is merely intended use located in the preamble), said laser arrangement comprising a laser source that emits a lower intensity laser beam and a higher intensity laser beam (paragraphs 6-7, 12-17, and 21-27) and the laser in the first application has a lower laser power than the laser in the second application so that the energy is input into the solder material deposit by the laser source, said energy input not yet enabling fusing the solder material deposit but increasing the absorption capacity of the solder material deposit via heating the solder material deposit to a higher temperature level (figures; and paragraphs 12-17 and 24-27), and switching device (the switching process of Wu from the lower intensity laser beam to the higher intensity laser beam intrinsically requires a switch) for activating the lower intensity laser beam and the higher intensity laser beam based on a temperature sensor (camera/infrared temperature measuring device) that triggers the switching device (paragraphs 6-7, 12-13, and 21-27)
Wu teaches that the lower and higher intensity laser beams come from a single laser source (paragraph 28), and does not explicitly teach that that the first application and second application phases are completed with first and second laser source and devices.  
However, Collins teaches utilizing a first laser source with a first laser device and a second laser source with a second laser device (paragraphs 21-23; and claim 6), said first laser source having a lower laser power than the second laser source (claims 13-15).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize separate first and second laser sources/device as taught by Collins to 
With respect to claim 8, Wu teaches wherein the temperature sensor is realized as an infrared sensor arranged in a beam path of a reflection beam of the solder material deposit (figures; and paragraphs 13-15 and 24-25).

Claims 2 and 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Collins as applied to claims 1, 6, and 8 above, and further in view of Motomichi.
With respect to claim 2, Wu and Collins and do not teach wherein in the second application phase, the application of laser radiation to the solder material deposit takes place using the second laser device in addition to using the first laser device.  However, Motomichi teaches delivering first and second lasers simultaneously (abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize simultaneous laser deliver as taught by Motomichi in the collective process of Wu and Collins and in order to deliver the desired amount of power for soldering. 
With respect to claim 9, Motomichi teaches wherein a beam channel (4) is realized for the beam path of the reflection beam, a beam path of the first laser source and a beam path of the second laser source extending simultaneously in the beam channel at least in sections (abstract; and drawings).

Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Collins as applied to claim 6 above, and further in view of Burris et al. (US 2014/0271328A1) (hereafter Burris) and Horbasz et al. (US 2013/0178399A1) (hereafter Horbasz).
With respect to claim 7, Wu and Collins do not teach the first laser device comprises a diode laser and the second laser device comprises a pulse laser.  However, Burris teaches 
Accordingly, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the laser diode heating of Burris and the pulsed laser heating of Horbasz in the collective apparatus of Wu and Collins in order to deliver the desire amount of energy without thermal degradation. 

Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Collins as applied to claim 6 above, and further in view of Wagou et al. (US 2006/0237514A1) (hereafter Wagou).
With respect to claim 10, Wu and Collins do not teach wherein the beam channel comprises a solder material deposit receptacle for receiving the solder material deposit during the first application phase and the second application phase. However, Wagou teaches wherein the beam channel comprises a solder material deposit receptacle that is intrinsically capable of receiving the solder material deposit during the first application phase and the second application phase (figures).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the solder material deposit receptacle of Wagou in the apparatus of Wu and Collins in order to deliver the desired amount of solder to the bonding location.

Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered but they are not persuasive.
The applicant argues that the switching operation of Collins is triggered by a photodetector and not by a temperature sensor as required by independent claims 1 and 6. Furthermore, Collins does not teach a first application phase in which the solder material 
The examiner generally agrees; however, newly cited Wu teaches utilizing a temperature (IR) sensor and switching from a lower intensity laser beam to a higher intensity laser beam in which the solder is melted (see citations above). It should also be noted that Wu also recognizes the relationship between reflection and absorption in paragraph [0025].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735